Citation Nr: 0617202	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish basic eligibility for VA death 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 Regional Office (RO) 
decision which determined that new and material evidence had 
not been submitted to reopen a claim to establish basic 
eligibility for VA death pension benefits for a surviving 
spouse.  The appellant's husband died in November 1992.

A decision of the Board in November 2002 denied the appellant 
basic eligibility for VA death pension, on the basis that the 
decedent had no qualifying active military service.  The 
appellant filed a motion for reconsideration, which was 
denied by a Deputy Vice Chairman of the Board in March 2003.

It appears that the appellant may also have attempted to 
raise a claim of entitlement to service connection for the 
cause of her late husband's death.  The RO has not addressed 
this claim, and it is referred to the RO for appropriate 
action, in the event the appellant in fact wishes to pursue 
such a claim.  


FINDINGS OF FACT

1.  A November 2002 Board decision denied the appellant's 
claim to establish legal entitlement to VA death pension 
benefits.  Reconsideration of that decision was denied, and 
the decision was not appealed to the United States Court of 
Appeals for Veterans Claims.

2.  Evidence submitted since the November 2002 Board decision 
is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 2002 Board decision that denied a claim to 
establish legal entitlement to VA death pension benefits is 
final.  38 U.S.CA. § 7104.

2.  New and material evidence has not been submitted to 
reopen a claim to establish legal entitlement to VA death 
pension benefits.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, as noted in the Introduction, the appellant's 
claim was previously denied by the Board in November 2002.  
As discussed in that decision, the appellant was notified in 
a letter from the RO in September 1999, as well as in a 
statement of the case in August 2000 and a supplemental 
statement of the case in June 2002, that her late husband's 
military service did not meet the requirements for 
eligibility for VA benefits.  Moreover, that decision set 
forth the statutes and regulations governing the eligibility 
requirements applicable to persons with service in the 
Philippine armed forces, and fully explained that VA is bound 
by the determination of the service department in that 
regard.

In the present appeal, in response to the appellant's request 
to reopen her claim, the RO sent her a letter in September 
2003, notifying her that the Department of the Army had 
thoroughly searched its records in an attempt to verify that 
the veteran had served with the Armed Forces of the United 
States, and had reported a negative response.  The RO advised 
her that she could submit new evidence in support of her 
claim, such as corrected information as to the decedent's 
name, service number, etc., which might be helpful in 
submitting a new inquiry with the Army.

Receiving no reply, the RO sent a decision in December 2003, 
a statement of the case in June 2004, and a supplemental 
statement of the case in August 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  In addition, the record contains 
a March 2004 VCAA duty-to-assist letter.  VA has made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Moreover, in 
September 2004, she indicated that she had no more evidence 
to submit.  Thus, the Board finds that VA has satisfied both 
the notice and assistance provisions of the law.  As a 
practical matter, whereas here the law, and not the evidence, 
is dispositive, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

Moreover, as discussed herein, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance, to include circumstances in which the 
appellant is ineligible for the benefits sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  See 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (codified as amended at 38 C.F.R § 3.159(d)).  
The RO took appropriate steps to attempt to verify the 
appellant's active service, and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, even if 
there were a deficiency in notice to the appellant as to the 
duty to assist, it would have been harmless error.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003).

In view of the foregoing, the RO's notices to the appellant 
were in substantial compliance with the recent decision in 
Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
which addressed the appropriate VCAA notice to be provided in 
requests to reopen previously denied claims.  The Court found 
that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim, which in this case is basic eligibility 
for death benefits based upon the service of the decedent.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
addition, VA must consider the bases for the prior denial and 
respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish entitlement to the 
underlying claim in the previous denial.  Such notice to the 
appellant is essential, since the question of materiality 
depends upon the basis on which the prior denial was made, 
and the failure to notify a claimant of what would constitute 
material evidence would be prejudicial to the claimant.  
Clearly, in this matter, the RO amply advised the appellant 
as to the basis for the previous denial and the necessary 
evidence to reopen her claim and obtain benefits.

Finally, the Board notes that certain revised regulations 
pertaining to Filipino veterans and their beneficiaries 
became effective February 16, 2006.  See 71 Fed. Reg. 8,215 
(Feb. 16, 2006).  While those regulations were published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim as this case was 
certified to the Board prior to the promulgation of the 
regulations.  A review of the revised regulations does not 
disclose any pertinent change that would affect the outcome 
of this decision.  They pertain to rates and dollar amounts 
for the payment of benefits which have been granted.  
Therefore, a remand for the purpose of advising the appellant 
of the revised regulations is not warranted.

II.  Pertinent Law and Regulations

Death pension may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  38 
U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).

The appellant claims that her husband's military service 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2005).  Service in the Philippine 
Scouts (Regular Philippine Scouts) is included for VA 
disability pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.40(a) 
(2005).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2) (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2005).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2005).

The U.S. Court of Appeals for Veterans Claims has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 
10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 
(1993).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs to prescribe the nature of proof 
necessary to establish entitlement to veterans benefits.  See 
38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, 
the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), 
to govern the conditions under which the VA may extend 
veterans benefits based on service in the Philippine 
Commonwealth Army.  Those regulations require that service in 
the Philippine Commonwealth Army (and thus veteran status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, supra, 118 F. 3d at 749.

In summary, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies the 
service with respect to which benefits are claimed.  Soria, 
at 749.

A decision by the Board is final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  If the claim is reopened, it will be reviewed 
based on all the evidence of record.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

III.  Factual Background and Analysis

The appellant's spouse died in November 1992 at the age of 
75.  The appellant filed a claim for VA non-service-connected 
death pension benefits in July 1999, specifying that she was 
not claiming that the veteran's death was due to service.

The record contains a Supplemental Army Information form 
indicating that the veteran had rendered active service with 
the 14th Inf, Army of the United States (AUS), from July 1942 
to January 1943 and from November 1944 to November 1945.  The 
form also indicates that the veteran had status as a prisoner 
of war (POW) from January 1943 to October 1943.  

A review of the claims folder reveals that, in November 1953, 
the Adjutant General determined that the appellant's husband 
had no service in the Army of the United States, nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  This determination also noted 
that military status as a member of the Army of the United 
States, previously granted through alleged service with the 
14th Infantry Regiment (Philippine Army), had been revoked.

The appellant submitted an Affidavit for Philippine Army 
Personnel and a Certification from General Headquarters, 
Armed Forces of the Philippines, Office of the Adjutant 
General dated in October 1945, which shows that her spouse 
served with "L" Co., 11th Infantry, from July to October 
1945.

Also of record is a certification dated in July 2000 from the 
Armed Forces of the Philippines, Office of the Adjutant 
General, indicating that the decedent had service with "L" 
Co., 11th Infantry, from July to November 1945.

The appellant also submitted WD AGO Form 53-55 (Honorable 
Discharge) and certificate of honorable discharge from the 
Army of the United States for her deceased spouse.  This 
document notes that the appellant's husband had service with 
Co. C, 1st Bn, 14th Infantry Regt (PA), from July 1942 to May 
1947.

Upon receipt of this evidence, as well as evidence indicating 
that the veteran might have had a different spelling of his 
last name and service number, the RO requested re-
verification of service.  In April 2002 and May 2002, the 
service department responded that no change in the prior 
revocation of AUS status or prior negative certification was 
warranted. 

A September 2002 Memorandum for the File by the RO notes that 
the records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE) and those who 
claim to have served in the organized guerrilla forces are 
maintained by the U.S. Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN), St. Louis, Missouri.  The RO 
detailed the information provided to ARPERSCOM in an attempt 
to verify the reported service of the appellant's spouse.  
This document shows that the information about the 
appellant's late husband provided by the RO to ARPERSCOM 
included the full name with two spellings of the last name, 
two service numbers, and date and place of birth for the 
appellant's spouse as those shown on documents received from 
the appellant.  It was noted that the service department had 
previously certified that he had no valid military service in 
the Armed Forces of the United States and that there had been 
no new evidence provided, which was different from that which 
is noted above, which would warrant a request for re-
certification.  

As note3d above, the Board denied a claim to establish legal 
entitlement to VA death pension benefits in November 2002.  
Thereafter, the appellant filed a motion for reconsideration 
by the Board, which was denied in March 2003.  

In September 2003, the appellant requested that her claim for 
VA death pension benefits be reopened and in response the RO 
issued a duty to assist letter informing her of the evidence 
necessary to reopen her claim.

The evidence received since the November 2003 Board decision 
includes a duplicate reissued Certification from the Armed 
Forces of the Philippines, Office of the Adjutant General, 
dated in November 2003 indicating again that the veteran had 
service with "L" Co, 11th Infantry, from July to November 
1945.  Also submitted for the record was a duplicate copy of 
AGO Form 53-55/Honorable Discharge certification.  

The record contains a second memorandum for the file dated in 
September 2004, which contains the same information as the 
September 2002 memorandum had contained.  

The record also contains the appellant's statements to the 
effect that VA death pension benefits are warranted by virtue 
of her late husband's service.

The Board notes that the duplicate copies of the 
Certification from the Armed Forces of the Philippines, 
Office of the Adjutant General, dated in November 2003 
indicating again that the veteran had service with "L" Co 
11th Infantry from July to November 1945 and the duplicate 
copies of AGO Form 53-55 and the Honorable Discharge 
Certification are cumulative and redundant, and thus not new.  
38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  The evidence of record at the time of the 
November 2002 Board decision already included that evidence.  
Additionally, the appellant has not submitted documents from 
a United States service department to verify her spouse's 
alleged service.  See 38 C.F.R. § 3.203 (a).


The appellant's statements added to the record since the 
November 2002 Board decision are also cumulative and 
redundant.  Such assertions as to the particular service of 
her spouse fail to meet the requirements of 38 C.F.R. § 3.203 
because the assertions do not constitute a document from the 
United States Service Department.  The United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on the VA.  38 C.F.R. 
§ 3.203, Duro, supra.  The service department in 1953 and 
2002 has determined that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in service of the United 
States Armed Forces.  The appellant has not submitted 
evidence which shows that her spouse had the type of service 
necessary for her to receive VA death benefits.

The Board finds that the evidence submitted since the 
November 2002 Board decision does not raise a reasonable 
possibility of substantiating the appellant's claim, and thus 
is not material.  38 C.F.R. § 3.156(a).  The Board concludes 
that new and material evidence has not been submitted since 
the November 2002 Board decision.  The claim to establish 
legal entitlement to VA death pension benefits may not be 
reopened, and the November 2002 Board decision remains final.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim to establish basic 
eligibility for VA death pension benefits is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


